UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) May 15, 2015 QCR Holdings, Inc. (Exact name of registrant as specified in its charter) Commission File Number:0-22208 Delaware 42-1397595 (State or other jurisdiction of incorporation) (I.R.S. Employer Identification Number) 3551 Seventh Street Moline, Illinois 61265 (Address of principal executive offices, including zip code) (309) 736-3584 (Registrant's telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2 below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07. Submission of Matters to a Vote of Security Holders. On May 15, 2015, the Company held its annual meeting of stockholders in Davenport, Iowa.Of the 7,989,514 shares of common stock issued and outstanding as of the record date for the meeting, 6,763,444 shares were represented at the meeting in person or by proxy, constituting approximately 85% of the outstanding shares. Four proposals were presented to the stockholders, and the final results of voting on each of the matters submitted to a vote during the annual meeting are as follows: 1. For the election of five (5) Class III directors of the Company NOMINEE FOR WITHHELD BROKER N.V. John-Paul E. Besong James J. Brownson Lindsay Y. Corby Todd A. Gipple Donna J. Sorensen 2. To ratify, on an advisory basis, the appointment of George T. Ralph III to the Board of Directors FOR AGAINST ABSTAIN BROKER N.V. 3. To approve, in a non-binding, advisory vote, the compensation of certain executive officers FOR AGAINST ABSTAIN BROKER N.V. 4. To ratify the appointment of McGladrey LLP as the Company’s independent registered public accounting firm for the fiscal year ending December 31, 2015 FOR AGAINST ABSTAIN BROKER N.V. Item 8.01. Other Events. On May 20, 2015,the Companyissued a press release, a copy of which is attached hereto as Exhibit 99.1 and is incorporated herein by reference. Item 9.01. Financial Statements and Exhibits. (d)Exhibits Exhibit Number Description Press release dated May 20, 2015 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. QCR Holdings, Inc. Dated: May 20, 2015 By: /s/ Todd A. Gipple Todd A. Gipple Executive Vice President, Chief Operating Officer and Chief Financial Officer
